RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0350-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

SHAMIR MODESTIN,

     Defendant-Appellant.
_____________________________

                   Submitted May 4, 2020 – Decided May 18, 2020

                   Before Judges Fasciale and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 12-03-0490.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Durrell Wachtler Ciccia, Designated
                   Counsel, on the brief).

                   Esther Suarez, Hudson County Prosecutor, attorney for
                   respondent (Stephanie Davis Elson, Assistant
                   Prosecutor, on the brief).

PER CURIAM
      Defendant appeals from a July 27, 2018 order denying his petition for

post-conviction relief (PCR).    Defendant maintains that his plea counsel

rendered ineffective assistance. Judge Patrick J. Arre rendered a comprehensive

decision with which we substantially agree.

      On appeal, defendant argues:

            POINT I

            THE [PCR JUDGE] ERRED IN DENYING . . .
            DEFENDANT'S PETITION FOR [PCR] WITHOUT
            AFFORDING HIM AN EVIDENTIARY HEARING
            TO FULLY ADDRESS HIS CONTENTION THAT HE
            FAILED TO RECEIVE ADEQUATE LEGAL
            REPRESENTATION FROM [PLEA] COUNSEL.

            A. THE PREVAILING LEGAL PRINCIPLES
            REGARDING   CLAIMS     OF    INEFFECTIVE
            ASSISTANCE OF COUNSEL, EVIDENTIARY
            HEARINGS AND PETITIONS FOR [PCR].

            B. [DEFENDANT] DID NOT RECEIVE ADEQUATE
            LEGAL    REPRESENTATION    FROM   [PLEA]
            COUNSEL AS A RESULT OF HIS INABILITY TO
            CONTINUE TO PAY HIS COUNSEL ADDITIONAL
            FUNDS IN THE PROCEEDINGS.

We conclude defendant's arguments lack sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(2). We affirm substantially for the reasons

set forth by the judge in his well-reasoned decision. We add the following brief

remarks.


                                                                        A-0350-18T4
                                       2
      A defendant is entitled to an evidentiary hearing only when he "has

presented a prima facie [case] in support of [PCR]," meaning that a defendant

must demonstrate "a reasonable likelihood that his . . . claim will ult imately

succeed on the merits." State v. Marshall, 148 N.J. 89, 158 (1997) (first

alteration in original) (quoting State v. Preciose, 129 N.J. 451, 462 (1992)). To

obtain relief based on ineffective assistance grounds, a defendant must

demonstrate not only that counsel's performance was deficient, but also that the

deficiency prejudiced his right to a fair trial. Strickland v. Washington, 466

U.S. 668, 687 (1984); State v. Fritz, 105 N.J. 42, 58 (1987) (adopting the

Strickland two-part test in New Jersey, now known as the Strickland/Fritz test).

Defendant failed to meet this standard warranting an evidentiary hearing; he has

not established a prima facie case of ineffectiveness, but instead made

unsupported bald assertions.

      Affirmed.




                                                                         A-0350-18T4
                                       3